Citation Nr: 0317630	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for arthritis of the 
hands, legs, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

REMAND

On July 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Obtain copies of the veteran's medical records 
from the VA Medical Center in Asheville for any 
treatment for psychiatric problems and arthritis.  
Request complete clinical records and hospital 
summaries.
2.  The record indicates that the veteran was 
treated for psychiatric problems at Mary Black 
Memorial Hospital, Spartanburg, SC.  Obtain copies 
of the related clinical records and hospital 
summaries from this source.
3.  Contact the appropriate State or Federal agency 
and obtain service personnel records, including 
those showing dates and places and types of 
assignments.  The desired records relate to active 
duty performed in the U.S. Marine Corps during the 
period of December 1949 to March 1953.  If no such 
service personnel records can be found, or if they 
have been destroyed, ask for specific confirmation 
of that fact.
4.  Regarding the claim for service connection for 
PTSD, send a development letter to the veteran 
asking him to give a comprehensive statement 
regarding his alleged stressors during the Korean 
war, including dates, locations, and unit 
assignments.  Ask him to comment specifically about 
his reported temporary assignment to the infantry 
to guard foxholes, protect the perimeter, and 
maintain a machine gun position, as well as any 
other stressful situations he considers relevant.
5.  Thereafter, attempt PTSD stressor verification 
through the Office of the Commandant of the Marine 
Corps.  Provide the Marine Corps with a description 
of the alleged stressors identified by the veteran, 
along with copies of service personnel records and 
any other information on file which might help 
verify stressors.  
6.  Thereafter, have the veteran undergo a VA 
psychiatric examination to determine the existence 
and etiology of claimed PTSD.  Provide the claims 
folder to the examiner for review.
7.  Also have the veteran undergo a VA orthopedic 
examination for the purpose of determining the 
existence and etiology of claimed arthritis of the 
hands, legs, and cervical spine.  X-rays should be 
obtained to verify or rule out arthritis of these 
areas.  The doctor should provide a medical opinion 
on the likely etiology of any arthritis of the 
hands, legs, and cervical spine, including any 
relationship with the veteran's service-connected 
residuals of frostbite.  Provide the claims folder 
to the examiner for review.
8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





